Citation Nr: 1550086	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  13-08 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1968 to January 22, 1981, and from January 23, 1981 to September 1985.  VA determined, in a June 2007 administrative decision, that the first period of service was honorable for VA purposes, but that the second period, which ended with a dishonorable discharge, was dishonorable for VA purposes.

This appeal comes to the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Prior to the Board hearing scheduled for November 2015, the Veteran withdrew his request for a hearing.  Therefore, no hearing is required.  38 C.F.R. § 20.702(e).

In his March 2013 substantive appeal, the Veteran expressed a clear intent to limit his appeal to the single issue listed above.  See, e.g., 38 C.F.R. § 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a claimant may limit his appeal to particular issues if he expresses a clear intent to do so); 38 C.F.R. § 20.204(b)(3) ("Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.").


FINDING OF FACT

In October 2015, prior to the promulgation of a decision in this appeal, the Veteran's representative submitted on his behalf a statement expressing a clear intention to withdraw his appeal with respect to the issues listed above.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues listed above have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Prior to the promulgation of a decision in the appeal, the Veteran's representative submitted, on behalf of the Veteran, a written request to withdraw his appeal with respect to the issues listed above.  See October 2015 Correspondence from Representative ("Withdraw hearing and appeal").  The October 2015 submission expresses a clear intent to withdraw appeal of the only issue currently before the Board, so the request satisfies the procedural requirements of 38 C.F.R. § 20.204(b). 

The Board concludes that no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


